Citation Nr: 1042146	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-38 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, for additional left leg and hip disability, claimed as 
residuals of a fall at a VA medical facility in 1995.  

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to August 1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Milwaukee, Wisconsin 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any additional disability from the Veteran's fall at a 
parking lot at a VA medical facility in 1995 was not the result 
of VA hospital care, medical or surgical treatment, or an 
examination rendered by VA.

2.  Diabetes mellitus was not shown in service and was first 
shown many years following discharge from service, and current 
diabetes mellitus is not due to or aggravated by service-
connected hypertension disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for residuals of a fall at a parking lot at a 
VA facility in 1995, to include a left leg and hip disability, 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.361 (2009).  

2.  The criteria for service connection for diabetes mellitus, to 
include as secondary to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 Claim

A.  Analysis

The Veteran contends that in 1995, he slipped on ice and fell to 
the ground while in the parking lot at the VA Medical Center in 
Milwaukee, Wisconsin.  He states that he injured his left leg and 
hip as a result of his fall.  In the September 2009 substantive 
appeal, the Veteran argued that because the injury occurred on VA 
property, he should be compensated as if the conditions were 
service-connected.  
When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it 
is necessary to show that disability or death was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault, or an event not reasonably 
foreseeable.  Id.

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the Veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).  To 
establish actual causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
Veteran's additional disability.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. § 
3.361(c).

Here, the Board assumes for sake of argument that the Veteran has 
a current left leg and hip disability.  The Board finds, however, 
that any claimed residuals of a 1995 slip fall are not due to VA 
hospital care, medical or surgical treatment, or examination, and 
therefore, benefits pursuant to 38 U.S.C.A. § 1151 are not 
warranted in this case.

In order for an additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  The additional 
disability must have been the result of injury that was part of 
the natural sequence of cause and effect flowing directly from 
the actual provision of "hospital care, medical or surgical 
treatment, or examination" furnished by VA.  Id. at 101.

In Loving, the Veteran was undergoing a VA examination when a 
metal ceiling grate fell on him.  The United States Court of 
Appeals for Veterans Claims (Court) held that the claimed knee 
injury resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
Veteran's claim for compensation under § 1151 "lies beyond the 
ambit of section 1151."  Id. at 100-101.  In support of its 
conclusion in Loving, the Court made reference to the case of 
Sweitzer v. Brown, 5 Vet. App. 503 (1993), in which the Court 
affirmed a Board decision denying § 1151 benefits for a Veteran 
who claimed that, while waiting for a VA examination, an 
unidentified patient in a motorized wheelchair struck him and 
knocked him to the ground.  The Court, in Sweitzer, held that § 
1151 contemplated recovery only for disability resulting from the 
examination itself, and not for disability sustained while merely 
waiting in the building for an examination.

In Sweitzer, the Court emphasized that § 1151 "does not address 
disabilities that are merely coincidental with the receipt of VA 
treatment or which are not the result of actions by the VA."  
Id. at 505.  The Court also noted that the legislative history 
reinforced the conclusion that compensation under § 1151 is to be 
awarded only for an increase in disability that is the result of 
action by VA, and not from a coincidental event.  Id.; see also 
VAOPGCPREC 7-97 (Jan. 29, 1997) (concluding that the provisions 
of § 1151 effective prior to October 1, 1997, do not cover 
injuries which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization); see also 
VAOPGCPREC 1-99 (Feb. 16, 1999) (holding that the provisions of § 
1151, effective prior to October 1, 1997, authorize compensation 
only for disability resulting from treatment or examination 
itself at a VA facility, and not for disability due to such 
intervening causes as a sexual assault or another intentional 
tort).  Although § 1151 was amended in 1997 to add the element of 
fault, the intent of Congress to provide compensation for 
disability related to VA treatment or examination has not 
changed.  

The record does not reflect, nor is it alleged, that the 
Veteran's fall resulted from examination or treatment; rather, 
based on the Veteran's statements, he slipped on a patch of ice 
in the parking lot.  Hence, the injury did not result from the 
actual VA medical treatment or examination, but from an incident 
that is merely coincident with treatment.  Even if the fall 
occurred during an examination or while the Veteran was receiving 
other VA medical care, as was the situation in Loving, there is 
no evidence that he fell because of the VA treatment or 
examination.  As described above, VA precedential law is clear 
that such an incident is "beyond the ambit of Section 1151", 
even where additional disability is incurred.  Loving, 19 Vet. 
App. at 100-101.

In a case like this, where the law, but not the evidence, is 
dispositive, the Veteran's claim should be denied because of the 
lack of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1996).  Since the Veteran seeks compensation 
under 38 U.S.C.A. § 1151 for additional physical disabilities 
allegedly incurred as a result of an intervening cause not 
resulting from treatment or examination rendered by the VA, the 
claim must be denied as it is without legal merit.

In making this determination, the Board makes no determination as 
to whether the Veteran is able to recover against VA in a tort 
action.  See, e.g., Federal Tort Claims Act, 28 U.S.C.A. §§ 
1346(b), 2672-2680.  

B.  Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist 
provisions concerning claims for VA benefits.   However, VA's 
General Counsel has held that there is no duty to notify a 
claimant where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  Further, 
it was held that there is no duty to assist a claimant where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004.  

In this case, the Veteran received a letter in December 2008 that 
advised him of the criteria for claims based on 38 U.S.C.A. 
§ 1151.  He was provided an opportunity to identify or submit 
evidence in connection with the claim.  The undisputed facts, 
however, render the Veteran ineligible for the claimed benefit.  
Moreover, there is no additional evidence that would substantiate 
the Veteran's claim because undisputed facts render him 
ineligible for the claimed benefit.  In short, the Veteran has 
been advised of the criteria for the benefit and afforded an 
opportunity to participate in the adjudication of the claim.  As 
such, remanding the matter for additional notice or development 
is not required.  

II.  Service Connection Claim

A.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim for service connection for 
diabetes mellitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent 
a letter dated in November 2006 that satisfied the duty to notify 
provisions regarding service connection claims.  The letter also 
described how VA determines degree of disability or assigns an 
effective date should the underlying claim be granted.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are unavailable through 
no fault of his own and the Veteran has been advised of this 
fact.  Surgeon General Office records are available.  Typically, 
when a Veteran's service treatment records are not available VA 
has additional duties to ensure that the Veteran is apprised of 
alternate sources of evidence.  Here, however, the Veteran does 
not allege that diabetes mellitus was incurred during service.  
Thus, the absence of the records is of little consequence.  
Available VA outpatient treatment records are in the file.  The 
Veteran has not referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided a 
VA examination in March 2008.  

Concerning this VA examination, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The report of the examination 
reflects that the examiner reviewed the Veteran's complete claims 
file, to include his past medical history.  The examiner recorded 
his current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  

B.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  When aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected disability, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the Board finds that the preponderance of the evidence is 
against the claim.  As an initial matter, although not contended 
by the Veteran, the Board has reviewed the claims file for 
evidence that diabetes mellitus was incurred during service.  
Although the service treatment records are unavailable, the 
evidence shows that diabetes mellitus was not diagnosed until 
many years following discharge from service.  There is no 
evidence indicating a relationship between diabetes mellitus and 
active duty service.  Hence, service connection for diabetes 
mellitus on a direct basis is not warranted.  

The Board has also reviewed the claims file for evidence that 
diabetes mellitus either is due to or aggravated by a service-
connected disability.  Here, the Veteran is service-connected for 
essential hypertension with nosebleeds and nephropathy.  He is 
also service-connected for left distal radial axonal neuropathy.  
Service connection for hypertension was granted by a July 1994 
rating decision.  The first medical evidence showing treatment 
for diabetes mellitus was not until 2004.  

A review of the current VA outpatient treatment records indicates 
that diabetes mellitus is controlled.  They do not indicate that 
diabetes mellitus was either caused or aggravated by a service-
connected disability.  The Board is precluded, however, from 
making medical judgments about the evidence.  Nevertheless, when 
this matter was reviewed by a VA physician in March 2008, he came 
to a similar conclusion.  Specifically, the examiner concluded, 
after reviewing the Veteran's medical records and claims folder, 
that diabetes mellitus "less likely than not secondary to his 
hypertension, with nosebleeds and nephropathy."  He also noted 
that there was no evidence of a permanent aggravation of diabetes 
mellitus secondary to hypertension and nephropathy.  As 
additional support for his conclusion, the examiner noted that 
that he was not aware of any medical literature showing that 
hypertension and/or nephropathy caused or aggravated diabetes 
mellitus.  This evidence constitutes the most probative evidence 
as to the relationship between the diabetes mellitus disability 
and the service-connected hypertension disability.  

The Veteran's lay observations are entitled to less probative 
weight.  First, while the Veteran is competent to report his 
diabetes mellitus or hypertension symptomatology, here, he has 
not done so.  Rather, he has only made bare allegations of an 
etiological relationship.  Without any supportive rationale, the 
credibility or the weight to afford to the statements cannot be 
judged.  In short, the Board finds the Veteran's assertions of 
causation less than probative.  Rather, it affords greater 
probative weight to VA examiner's opinion.  

Therefore, the Board finds that diabetes mellitus did not 
manifest during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in service, 
or is not due to or aggravated by a service-connected disability.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provisions do not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. 
App. at 55.  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 
1151 for residuals of a fall at a VA parking lot in 1995, to 
include a left leg and hip disability, is denied.

Service connection for diabetes mellitus, to include as secondary 
to service-connected disability, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


